Order entered September 1, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00899-CR

                                CATHY LEA BATES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 065077

                                             ORDER
       The Court has before it appellant’s August 28, 2015 motion to extend time to file her

brief. Appellant states that the clerk’s record is not due until September 15, 2015, and she asked

for an extension until September 27, 2015. Appellant’s brief is due thirty days after the complete

record is filed. Therefore, appellant’s brief is not due until thirty days after the clerk’s record is

filed in this Court. Accordingly, we DENY the August 28, 2015 motion as premature.


                                                        /s/   ADA BROWN
                                                              JUSTICE